Citation Nr: 0034046	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-19 961	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for left knee disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



REMAND

The veteran had active duty from April 1981 to November 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

The veteran is seeking service connection for left knee 
disability.  Service medical record reflect that that the 
veteran was seen in November 1983 for complaints of bilateral 
knee pain.  An initial diagnosis of bilateral chondromalacia 
was given and he was referred to physical therapy.  When seen 
the next day for physical therapy it was noted that he 
reported that both knees "pop out of joint, lately just the 
left."  Reportedly both his knees swell at times and he has 
to push the knee caps back in when they go out.  Examination 
revealed slight effusion of the left knee.  In December 1983, 
the physical therapy department referred the veteran for 
orthopedic consultation when there had been no improvement 
with "quad rehab."  Subsequently in April 1984 the veteran 
was admitted for treatment of right knee recurrent 
dislocation.  The examination report stated that the left 
knee was essentially without problems.  The examination for 
the Medical Board in June 1988 did not diagnosis any 
disability of the left knee.

After service separation the veteran filed a claim for 
service connection for disability of both knees.  The RO 
granted service connection only for a right knee disability.

In June 1999 a VA examiner diagnosed chronic patellae 
instability with recurrent subluxation and post traumatic 
patellofemoral arthritic changes in both knees.  
Significantly, the examiner noted that there was no claims 
folder for review.  The VA examiner was asked if the right 
knee disability caused the left knee disability.  In view of 
the history of left knee symptoms documented in the service 
medical records, the examiner should have been requested to 
offer an opinion as to whether or not the left knee disorder 
began or was aggravated in service.  For that reason the 
veteran should be afforded another VA examination to 
determine the etiology of his current left knee disability.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereafter 
"VCAA").  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded an 
orthopedic examination to determine if 
any current left knee disorder had its 
origins in service or was aggravated in 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should elicit a detailed account from the 
veteran of his left knee problems prior 
to service, during service, and 
subsequent to service.  Based upon the 
reported history, examination findings, a 
review of service medical records and 
post service medical evidence, the 
examiner should then render an opinion on 
the following question:  Is it at least 
as likely as not that the current left 
knee pathology began in service or was 
aggravated in service.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 and 
00-92, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



